
	

113 HR 4698 IH: Every Child is a Blessing Act of 2014
U.S. House of Representatives
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4698
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2014
			Mr. Palazzo (for himself, Mr. Harper, Mr. Franks of Arizona, Mrs. Bachmann, Mr. Jones, Mr. Gowdy, Mr. Long, Mr. Kelly of Pennsylvania, Mr. Pompeo, Mr. Huizenga of Michigan, Mr. Miller of Florida, Mr. Nunnelee, Mrs. Black, Mr. Fleming, Mr. Brady of Texas, Mr. Scalise, Mr. Pitts, Mr. Lipinski, Mr. Woodall, Mr. Stockman, Mr. Stutzman, Mr. Harris, Mr. Weber of Texas, Mr. Marino, Mr. Flores, Mr. Smith of New Jersey, Mr. Huelskamp, Mr. Pittenger, Mr. Barton, Mr. Conaway, Mr. Lamborn, Mr. Chabot, and Mr. McHenry) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prohibit recovery of damages in certain wrongful birth and wrongful life civil actions, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Every Child is a Blessing Act of 2014.
		2.Prohibition of recovery in certain wrongful life and wrongful birth civil actions
			(a)General ruleExcept as otherwise provided in this section, a person may not recover damages in any designated
			 civil action (as defined in subsection (d)) based on a claim that, but for
			 the conduct of the defendant, a child, once conceived, would not or should
			 not have been born.
			(b)Application to certain claimsSubsection (a) applies, among others, to a claim based in whole or in part on disability, defect,
			 abnormality, race, sex, or other inborn characteristic of the child.
			(c)Rule of constructionSubsection (a) shall not be construed—
				(1)to provide a defense against charges of intentional misrepresentation in any proceeding under State
			 law regulating the professional practices of health care providers and
			 practitioners;
				(2)to provide a defense in any criminal action, including cases of rape or incest; or
				(3)to limit the recovery of damages in cases where the conduct of the defendant caused personal injury
			 or death to the child or gestational mother.
				(d)DefinitionsIn this section—
				(1)the term State includes the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or
			 possession of the United States; and
				(2)the term designated civil action means a civil action, in Federal or State court—
					(A)arising under Federal law; or
					(B)based on a claim involving health care services affecting interstate or foreign commerce.
					
